                 Tarlow Stonecipher Weamer & Kelly, pllc
                                         A T    T   O   R   N   E   Y      S

John H. Tarlow                                                                                                    Anna M. Williams
Tom W. SiONEaPHER (of counsel)                                                                                         Aijv C. McNum'
Marcarlt C. Weamer
                                                                                                                   Matthew A. Haus
Matt J. Kelly




         November 3, 2017

         Katherine S. Huso                                              Via email
         2812 Avenue North, Suite 225                                   k h u s o ( a ) . m k m fi r m . c o m
         P. O . B o x 1 0 9 8
         Billings, MT 59103-1098

                  RE: United Fire & Casualty Co. v. Kinkaid Civil Construction, LLC
                           Rule 408 Communication
         Dear Katie,

               It was my understanding from our previous communications that United Fire
         would be providing Kinkaid with a coverage determination for the subsidence claim that
         Kinkaid made in April of this year. Kinkaid still has not received any coverage
         determination from United Fire regarding this claim.

                This ongoing lack of response and uncertainty from United Fire on this issue has
         created a burden for Kinkaid, respective to their ability to estimate and bond work,
         create a sustainable growrth plan and properly forecast for 2018 and beyond.

                  In light of the parties' respective positions at this time. I would like to suggest a
         way forward for United Fire and Kinkaid.

                Kinkaid would be willing to dismiss its affirmative claims against United Fire
         (while maintaining its defense of United Fire's Declaratory Judgment Action) in
         exchange for United Fire*s payment of the subsidence damages and agreement to
         continue defending my client against the claims asserted by Denny's and HD
         Supply. As part of such a resolution, Kinkaid would be willing to assign its claims
         against Western National Insurance to United Fire. Despite the previous adversarial
         nature of the relationship between United Fire and Kinkaid, my client and I believe we
         both have a better chance of a successful resolution to the issues if we work together
         rather than oppose each other. 1 think we can find common ground in the bad conduct
         of Western National.

                                                                                                                           EXHIBIT


                                                                                                                               14
                                                                                                                 . 0
                                                                                                                 £

                                                                                                                 S




                    1705 West College Stoebt • Bozeman, Montana 597154913 • \v'w\v.LmiT.cx)M
                                    Phone(406) 5869714 • FAX(406) 586-9720 KINI
                                                                           KINK-UF531
